           Case 2:18-cr-00410-RFB-EJY Document 60 Filed 02/11/21
                                                         ____FILED Page 1____RECEIVED
                                                                          of 5
                                                                       ____ENTERED              ____SERVED ON
                                                                                     COUNSEL/PARTIES OF RECORD


                                                                             FEB 11, 2021
 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada                                                           CLERK US DISTRICT COURT
   Nevada Bar Number 13644                                                        DISTRICT OF NEVADA
 3 LISA C. CARTIER-GIROUX                                                BY:_________________________DEPUTY

   Assistant United States Attorney
 4 Nevada Bar No. 14040
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 lisa.cartier-giroux@usdoj.gov
   Attorneys for the United States
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10 UNITED STATES OF AMERICA,                          2:18-CR-00410-RFB-EJY

11                 Plaintiff,                         STIPULATION TO MODIFY THE PLEA
                                                      AGREEMENT AS TO DENNIS JASON
12          v.                                        WATTS AND ORDER

13 DENNIS JASON WATTS,

14                 Defendant.

15          The United States of America and Dennis Jason Watts, and his counsel, Rebecca

16 Levy, agree as follows:

17          1.     The government and Dennis Jason Watts seek to modify the Plea Agreement

18 (ECF No.59
            __) only as to the property listed for forfeiture. The Plea Agreement will remain

19 in effect as to all other aspects of the agreement.

20          2.     The defendant knowingly and voluntarily:

21                 a.      Agrees to the district court imposing the civil judicial forfeiture or the

22 criminal forfeiture of:

23                           i.    a Smith and Wesson .32 caliber revolver bearing serial number

24                                 618100; and

25                        ii.      any and all compatible ammunition

26 (all of which constitutes property);

27                 b.      Agrees to the abandonment, the civil administrative forfeiture, the civil

28 judicial forfeiture, or the criminal forfeiture of the property;
             Case 2:18-cr-00410-RFB-EJY Document 60 Filed 02/11/21 Page 2 of 5



 1                  c.      Abandons or forfeits the property to the United States;

 2                  d.      Relinquishes all possessory rights, ownership rights, and all rights,

 3   titles, and interests in the property;

 4                  e.      Waives defendant’s right to any abandonment proceedings, any civil

 5   administrative forfeiture proceedings, any civil judicial forfeiture proceedings, or any

 6   criminal forfeiture proceedings of the property (proceedings);

 7                  f.      Waives service of process of any and all documents filed in this action

 8   or any proceedings concerning the property arising from the facts and circumstances of this

 9   case;

10                  g.      Waives any further notice to defendant, defendant’s agents, or

11   defendant’s attorney regarding the abandonment or the forfeiture and disposition of the

12   property;

13                  h.      Agrees not to file any claim, answer, petition, or other documents in

14   any proceedings concerning the property; agrees not to contest, or to assist any other person

15   or entity in contesting, the forfeiture; and agrees to withdraw immediately any claim,

16   answer, petition, or other documents in any proceedings;

17                  i.      Waives the statute of limitations, the CAFRA requirements, Fed. R.

18   Crim. P. 7, 11, 32.2, and 43(a), including, but not limited to, forfeiture notice in the

19   charging document, the court advising defendant of the forfeiture at the change of plea, the

20   court having a forfeiture hearing, the court making factual findings regarding the forfeiture,

21   the court failing to announce the forfeiture at sentencing, and all constitutional

22   requirements, including but not limited to, the constitutional due process requirements of

23   any proceedings concerning the property;

24                  j.      Waives defendant’s right to a jury trial on the forfeiture of the

25   property;

26                  k.      Waives all constitutional, legal, and equitable defenses and claims to

27   the forfeiture or abandonment of the property in any proceedings, including, but not limited

28   to, (1) constitutional or statutory double jeopardy defenses and claims and (2) defenses and
                                                     2
            Case 2:18-cr-00410-RFB-EJY Document 60 Filed 02/11/21 Page 3 of 5



 1   claims under the Excessive Fines or Cruel and Unusual Punishments Clauses of the Eighth

 2   Amendment to the United States Constitution;

 3                    l.    Agrees to the entry of an Order of Forfeiture of the property to the

 4   United States;

 5                    m.    Waives the right to appeal any Order of Forfeiture;

 6                    n.    Agrees the property is forfeited to the United States;

 7                    o.    Agrees and understands the abandonment, the civil administrative

 8   forfeiture, the civil judicial forfeiture, or the criminal forfeiture of the property shall not be

 9   treated as satisfaction of any assessment, fine, restitution, cost of imprisonment, or any

10   other penalty the Court may impose upon defendant in addition to the abandonment or the

11   forfeiture;

12                    p.    Agrees and understands that on the government’s motion, the court

13   may at any time enter an order of forfeiture or amend an existing order of forfeiture to

14   include subsequently located property or substitute property pursuant to Fed. R. Crim. P.

15   32.2(e) and 32.2(b)(2)(C);

16                    q.    Agrees to take all steps as requested by the USAO to pass clear title of

17   the property to the United States and to testify truthfully in any judicial forfeiture

18   proceedings. Defendant understands and agrees that the property represents facilitating

19   property of illegal conduct and is forfeitable.

20                    r.    The defendant admits the property is (1) any firearm or ammunition

21   involved in or used in any violation of any other criminal law of the United States, 21

22   U.S.C. § 841(a)(1); (2) any property used, or intended to be used, in any manner or part, to

23   commit, or to facilitate the commission of violations of 21 U.S.C. § 841(a)(1); (3) any

24   firearm used or intended to be used to facilitate the transportation, sale, receipt, possession,

25   or concealment of property described in 21 U.S.C. § 881(a)(1) and (a)(2), in violation of 21

26   U.S.C. § 841(a)(1) and any proceeds traceable to such property; or (4) any firearm or

27   ammunition intended to be used in any offense punishable under the Controlled Substances

28   Act, 21 U.S.C. § 841(a)(1), and is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) with
                                                     3
              Case 2:18-cr-00410-RFB-EJY Document 60 Filed 02/11/21 Page 4 of 5



 1   28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c);

 2   and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c).

 3            3.    Each party acknowledges and warrants that its execution of the Stipulation is

 4   free and is voluntary.

 5            4.    The Stipulation contains the entire agreement between the parties.

 6            5.    Except as expressly stated in the Stipulation, no party, officer, agent,

 7   employee, representative, or attorney has made any statement or representation to any other

 8   party, person, or entity regarding any fact relied upon in entering into the Stipulation, and

 9   no party, officer, agent, employee, representative, or attorney relies on such statement or

10   representation in executing the Stipulation.

11            6.    The persons signing the Stipulation warrant and represent that they have full

12   authority to execute the Stipulation and to bind the persons and/or entities, on whose behalf

13   they are signing, to the terms of the Stipulation.

14            7.    This Stipulation shall be construed and interpreted according to federal

15   forfeiture law and federal common law. The jurisdiction and the venue for any dispute

16   related to, and/or arising from, this Stipulation is the unofficial Southern Division of the

17   United States District Court for the District of Nevada, located in Las Vegas, Nevada.

18            8.    Each party shall bear his or its own attorneys’ fees, expenses, interest, and

19   costs.

20            9.    This Stipulation shall not be construed more strictly against one party than

21   against the other merely by virtue of the fact that it may have been prepared primarily by

22   counsel for one of the parties; it being recognized that both parties have contributed

23   substantially and materially to the preparation of this Stipulation.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     4
            Case 2:18-cr-00410-RFB-EJY Document 60 Filed 02/11/21 Page 5 of 5



 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 2   reasonable cause for the seizure and forfeiture of the property.

 3   DATED: February 10, 2021                    DATED: February 10, 2021

 4                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
 5

 6   /s/ Rebecca Levy                            /s/ Lisa Cartier-Giroux
     REBECCA LEVY                                LISA C. CARTIER-GIROUX
 7   Assistant Federal Public Defender           Assistant United States Attorney
 8   DATED: February 10, 2021
 9

10   /s/ Rebecca Levy for Dennis Jason Watts
     DENNIS JASON WATTS
11

12

13
                                                 IT IS SO ORDERED:
14

15

16

17                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
18
                                                 DATED:     February 11, 2021
19

20

21

22

23

24

25

26

27

28
                                                    5
